DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 11/30/2020.
Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/30/2019, 1/29/2021, and 3/17/2021 have been considered by Examiner. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 11 recite the limitation "the indication.”  There is insufficient antecedent basis for this limitation in the claim.

 	Claims 2-6, 8-10, and 12-13 are rejected by virtue of being dependent on claims 1, 7, and 11, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (USPAN 2017/0033854) in view of Baek (USPAN 2016/0150435) and Jung (USPAN 2018/0241458).
Consider claims 1 and 7, Yoo discloses a method implemented by a user equipment (UE) for measurement reporting (see paragraphs 51-53, wherein disclosed is said method and see the MS in figure 4C (reproduced below for convenience)), and a corresponding user equipment (UE) comprising a processor and a memory coupled to the processor and storing instructions thereon that are executed by the processor (see figure 11, wherein disclosed is said UE), comprising: 
performing measurements on a plurality of beams from one or more cells associated with one or more of the UE's neighboring nodes (see paragraphs 51-53: measurement report includes information about one or more neighboring BSs detected as satisfying an UL beam tracking condition); 
broadly construed, forming a group measurement result based on beam grouping information (see paragraphs 51-53: measurement report includes information about one or more neighboring BSs detected as satisfying an UL beam tracking condition); and 
sending a measurement report to the UE's serving node, wherein the group measurement result is included in the measurement report (see step 316 in figure 3 and paragraph 52: the MS reports the result of the DL signal measurement to the serving BS).

    PNG
    media_image1.png
    269
    490
    media_image1.png
    Greyscale

Although Yoo teaches can be broadly construed to teach forming a group measurement result based on beam grouping information (see above), Yoo does not 
Baek teaches forming a group measurement result based on beam grouping information (see paragraph 72: the MS may measure signal quality of a beam group from a combination of pilot signals mapped to the beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo and combine it with the noted teachings of Baek. The motivation to combine these references is to provide a method for efficiently measuring a reference signal (RS) transmitted from a base station in a communication system using beamforming (see paragraph 2 of Baek).
Yoo in view of Baek do not specifically disclose that beam grouping information indicates which beams belong to a same group, the indication comprising any of a frequency location range, a time occasion range, and a beam ID range.
Jung teaches that beam grouping information indicates which beams belong to a same group, the indication comprising any of a frequency location range, a time occasion range, and a beam ID range (see paragraph 45: a UE can perform grouping of beams associated with a detected cell ID according to estimated time and/or frequency offset values and combine measurements of the beams within the same group for further refinement of time/frequency offset estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo in view of Baek and combine it with the noted teachings of Jung. The motivation to combine these references is to provide a method for beamforming that does not reduce efficiency or the ability to support seamless mobility (see paragraph 4 of Jung).

Consider claims 2 and 8, Yoo discloses sorting all measurement results of the beams which belong to a same group, and determining a group measurement result based on all the measurement results of the beams which belong to the group (see paragraphs 51-53: cell identifiers (IDs) of the one or more neighboring BSs may be reported in an ascending order of DL signal strengths, and the serving BS may determine the neighboring BSs in the order of larger DL signal strengths by decoding UL channels reported by the MS, starting from a most significant bit (MSB)).

Consider claims 3, 9, and 13, Yoo discloses determining an average value of all measurement results of the beams which belong to the group as the group measurement result; or obtaining the highest value of all measurement results of the beams which belong to the group as the group measurement result (see paragraphs 51-53: cell identifiers (IDs) of the one or more neighboring BSs may be reported in an ascending order of DL signal strengths, and the serving BS may determine the neighboring BSs in the order of larger DL signal strengths by decoding UL channels reported by the MS, starting from a most significant bit (MSB); the serving BS selects one or more neighboring BSs for which the MS will perform UL beam tracking based on a measurement report message including information about the neighboring BSs arranged in the order of higher signal qualities). 

Consider claims 4 and 10, Yoo discloses obtaining the beam grouping information from the serving node (see above), but Yoo does not specifically disclose obtaining the information through dedicated signaling or on one or more broadcasting channels.
Baek teaches obtaining the information through dedicated signaling or on one or more broadcasting channels (see paragraphs 73, 87, and 120: broadcasting information over a broadcast channel) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo and combine it with the noted teachings of Baek. The motivation to combine these references is to provide a method for efficiently measuring a reference signal (RS) transmitted from a base station in a communication system using beamforming (see paragraph 2 of Baek).

Consider claim 5, although Yoo teaches can be broadly construed to teach that the beam grouping information comprises a mapping relationship between a group and deterministic beams (see above), Yoo does not specifically disclose that beam grouping information comprises a mapping relationship between a group and deterministic beams.
Baek teaches that beam grouping information comprises a mapping relationship between a group and deterministic beams (see paragraph 72: the MS may measure signal quality of a beam group from a combination of pilot signals mapped to the beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo and combine it with the noted teachings of Baek. The motivation to combine these references is to provide a method for efficiently measuring a reference signal (RS) transmitted from a base station in a communication system using beamforming (see paragraph 2 of Baek).

Consider claim 11, Yoo discloses a network node configured to serve as a serving node of a user equipment (UE) (see serving BS 410 in figure 4C (reproduced below for convenience), the network node comprising: a processor; and a memory coupled to the processor and storing instructions thereon, the instructions, when executed by the processor (see figure 8), causing the network node to: 
inform beam grouping information to the UE, wherein the beam grouping information is for one or more of the UE’s neighboring nodes (see paragraphs 51-53: measurement report includes information about one or more neighboring BSs detected as satisfying an UL beam tracking condition); and 
receive a measurement report from the UE, wherein the measurement report comprises at least one group measurement result corresponding to the beam grouping information (see step 316 in figure 3 and paragraph 52: the MS reports the result of the DL signal measurement to the serving BS).

    PNG
    media_image1.png
    269
    490
    media_image1.png
    Greyscale

Although Yoo teaches can be broadly construed to teach obtaining, from one or more of neighboring nodes, beam grouping information of the one or more of neighboring nodes (see above), Yoo does not specifically disclose obtaining, from one or more of neighboring nodes, beam grouping information of the one or more of neighboring nodes.
Baek teaches obtaining, from one or more of neighboring nodes, beam grouping information of the one or more of neighboring nodes (see paragraph 72: the MS may measure signal quality of a beam group from a combination of pilot signals mapped to the beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo and combine it with the noted teachings of Baek. The motivation to combine these references is to provide a method for efficiently measuring a reference signal (RS) transmitted from a base station in a communication system using beamforming (see paragraph 2 of Baek).
Yoo in view of Baek do not specifically disclose that beam grouping information indicates which beams belong to a same group, the indication comprising any of a frequency location range, a time occasion range, and a beam ID range.
Jung teaches that beam grouping information indicates which beams belong to a same group, the indication comprising any of a frequency location range, a time occasion range, and a beam ID range (see paragraph 45: a UE can perform grouping of beams associated with a detected cell ID according to estimated time and/or frequency offset values and combine measurements of the beams within the same group for further refinement of time/frequency offset estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo in view of Baek and combine it with the noted teachings of Jung. The motivation to combine these references is to provide a method for beamforming that does not reduce efficiency or the ability to support seamless mobility (see paragraph 4 of Jung).


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (USPAN 2017/0033854) in view of Baek (USPAN 2016/0150435), Jung (USPAN 2018/0241458), and Black (USPN 7,617,315).
 	Consider claims 6 and 12, Yoo in view of Baek and Jung teach receiving a measurement report from the serving node (see above), but do not disclose receiving a preference of measurement report and determining, based on the preference, that measurement reporting is per group based.
	Black teaches receiving a preference of measurement report and determining, based on the preference, that measurement reporting is per group based (see col. 11 lines 21-30: a merged measurement request is received, which indicates that a per group measurement is desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoo in view of Baek and Young and combine it with the noted teachings of Black. The motivation to combine these (see col. 1 lines 62-67 of Black).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412